UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K [X] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 0-11733 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: CITY HOLDING COMPANY 401(k) Plan and Trust B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: City Holding Company 25 Gatewater Road Charleston, West Virginia25313 City Holding Company 401(k) Plan and Trust Form 11-K Year Ended December 31, 2006 Required Information The City Holding Company 401(k) Plan and Trust (the Plan) is subject to the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Accordingly, in lieu of the requirements of Items 1-3 of this section, the Plan is filing financial statements and supplemental schedules prepared in accordance with the financial reporting requirements of ERISA. The following financial statements and supplemental schedules, attached hereto, are filed as part of the Annual Report: Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-7 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 8 Item 9(b) - Exhibits: Exhibit 23 - Consent of Independent Registered Public Accounting Firm Table of Contents Report of Independent Registered Public Accounting Firm Board of Directors City Holding Company We have audited the accompanying statements of net assets available for benefits of the City Holding Company 401(k) Plan and Trust (the Plan) as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31,2006. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental Schedule of Assets (Held at End of Year) as of December 31, 2006, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/Gibbons & Kawash Charleston, WV June 25, 2007 1 Table of Contents City Holding Company 401(k) Plan and Trust Statements of Net Assets Available for Benefits December 31 2006 2005 Assets Cash and cash equivalents $ – $ 31,700 Investments at fair value: Mutual and commingled funds 21,503,615 17,522,000 Common stock of City Holding Company 15,233,482 15,496,931 Participant loans 1,110,849 1,128,369 Total assets 37,847,946 34,179,000 Accrued expenses and other liabilities – 7,127 Payable to participants – 3,151 Net assets available for benefits $ 37,847,946 $ 34,168,722 Theaccompanying notes are an integral part of these financial statements. 2 Table of Contents City Holding Company 401(k) Plan and Trust Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 Additions Investment income: Net appreciation in fair value of investments $ 3,493,334 Interest and dividends 530,638 4,023,972 Contributions: Contributions from employer 573,408 Contributions from employees 2,056,329 2,629,737 Total additions 6,653,709 Deductions Withdrawals and benefits paid directly to participants 2,959,485 Administrative expenses 15,000 Total payments and expenses 2,974,485 Net increase 3,679,224 Net assets available for benefits: Beginning of year 34,168,722 End of year $ 37,847,946 Theaccompanying notes are an integral part of these financial statements. 3 Table of Contents 1. Significant Accounting Policies Basis of Accounting The accounting records of the City Holding Company 401(k) Plan and Trust (the Plan) are maintained on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. Cash and Cash Equivalents Cash equivalents are short-term, highly liquid investments. The market value of cash equivalents approximates cost. Investments The Plan determines the fair value of its investment in City Holding Company common stock based on the stock’s quoted trade price. Investments in mutual and commingled funds are valued at the Plan’s proportionate share of the quoted fair value of net assets in each fund as of December 31, 2006 and 2005.During 2006, the Plan adopted Financial Accounting Standards Board Staff Position FSP AAG INV-1 and SOP 94-4-1, “Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans” (the FSP).The FSP requires that certain investment contracts held by a defined-contribution plan, which were previously presented at contract value, are required to be reported at fair value.The adoption of this FSP did not have a material impact on the Plan’s financial statements as the contract values of the investments in such investment contracts approximate fair value. The participant loans are valued at their outstanding balances, which approximate fair value. Each participant may designate the percentage of his or her contributions to be invested into any of the investment options, offered by the Plan. Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks.
